— Stephens J.

By the Court.

delivering the opinion.
We think it is vevy plain that under our claim laws, the claim fe perfectly well made when the claimant has made the legal affidavit, and given the requisite claim bond for damages, &c. The forthcoming bond is a privilege to the claimant, and not a requisite with which he must comply. By it he has a right to the possession of the property until the sale; if he can get that possession without it, that is a matter between him and the Sheriff, not affecting in she slightest degree the interest of the plaintiff in execution. The judgment dismissing the claim in this case, must be reversed.
Judgment reversed.